EXHIBIT 10.109

 

AMENDED CERTIFICATE OF DESIGNATIONS,

 

PREFERENCES AND RIGHTS

 

OF

 

SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

OF

 

VCAMPUS CORPORATION

 

Pursuant to Section 151 of the General

Corporation Law of the State of Delaware

 

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, does hereby make this Certificate of
Amendment of the Certificate of Designations, Preferences and Rights of
Series A-1 Convertible Preferred Stock, originally filed with the office of the
Secretary of State of the State of Delaware on December 2, 2005, as amended on
December 27, 2005 (the “Series A-1 Certificate of Designations”), and does
hereby state and certify that pursuant to the authority expressly vested in the
Board of Directors of the Corporation by its Certificate of Incorporation, as
amended, originally filed with the office of the Secretary of State of the State
of Delaware on March 22, 1985, the Board of Directors of the Corporation duly
adopted the following resolutions:

 


RESOLVED, THAT THE SERIES A-1 CERTIFICATE OF DESIGNATIONS IS HEREBY AMENDED BY
DELETING IN ITS ENTIRETY SECTION 5(C) OF ARTICLE II RELATING TO “CONVERSION
PRICE RESETS” AND SUBSTITUTING THE FOLLOWING:


 

(c)                                  Conversion Price Resets. If before
March 31, 2006, the common stock does not trade at or above $6.00 per share (as
adjusted for any stock splits, stock dividends or similar events) for at least
ten (10) consecutive trading days after the Conversion Stock and the related
shares of common stock issuable upon exercise of warrants held by the Series A-1
investors have been registered for resale under a registration statement
declared effective by the SEC (and remains effective throughout those ten
(10) consecutive trading days), then the Conversion Price shall reset on
March 31, 2006 to equal $0.61 (based on the closing bid price of the common
stock on December 21, 2005, as reported on the Principal Market, plus $0.10 per
share to reflect the imputed value, for Nasdaq listing compliance purposes, of
the warrants issued in the Series A-1 financing)(the “Reset Price”); provided,
however, that if the Conversion Price adjusts to $0.61 as provided above and
thereafter the Corporation’s stockholders approve the Series A-1 financing and
the issuance in full of the shares of common stock issuable pursuant thereto,
then the Reset Price shall, to the extent permitted by Nasdaq rules, reset to
equal $0.50 from and after the date of such stockholder approval. The Reset
Price shall automatically adjust for any stock splits, stock dividends or
similar events.

 

--------------------------------------------------------------------------------


 

This Amended Certificate of Designations of the Corporation has been duly
adopted in accordance with Section 151 of the General Corporation Law of the
State of Delaware.

 

The undersigned is signing this Amended Certificate of Designations on behalf of
the Corporation on January 4, 2006.

 

 

 

 

/s/ Christopher L. Nelson

 

 

Christopher L. Nelson

 

Chief Financial Officer

 

--------------------------------------------------------------------------------